DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 3/26/2021, is acknowledged.   Claims 1, 2 and 4-13 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier (US 2006/0157075).
	Regarding claim 1, Gauthier teaches “a capsule that has a perforated outer shell that is substantially filled with a filtering media.”  Abstract.  Diameters of the perforations “include, but are not limited to, about 0.05 mm to about 1.0 mm” (current claim 4).  Para. [0026].  Perforation See id.  Gauthier also teaches that “[t]he fill material or charcoal granule size is preferably larger than 0.43 mm (0.017”) and smaller than 0.99 mm (0.039’).”  This reads on “containing at least one particle with a dimension larger than the perforation in the capsule.” 
	Regarding claim 2, Gauthier teaches “a plurality of perforations.”  Para. [0039], claim 1 of Gauthier. 
	Regarding claim 10, Gauthier teaches compressing the carbon media prior to placing it in the perforated capsule.”  Para. [0031]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 2006/0157075) in view of Tanner et al. (U.S. Patent No. 6,217,902).
 Teachings of Gauthier are discussed above. 
	Regarding claim 5, Gauthier does not teach “wherein the particles are liquid filled microbeads. 
	Tanner et al. relates soft gelatin capsules containing particulate material.  See Title. Tanner et al. teaches that “[m]edicinal products and other active agents are frequently prepared in the form of microbeads. Such microbead normally have diameter in excess of 180 microns.”  Col. 1, lines 38-40.  Tanner et al. also teaches that “microbeads may include a solid or liquid core.”  Col. 3, lines 39-40.   
Regarding claim 7, Tanner et al. teaches that the bead may comprise a pharmaceutical active agent.  See e.g., col. 1, line 66, col. 3, lines 31-37 and Example 12. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Gauthier. and Tanner et al. to arrive at the instant claims.  In this instance, the rationale to combine the references would be a matter of combining prior art elements according to known methods to yield predictable results.   That is, it would be in the purview of one of ordinary skill in the art to incorporate the microbeads comprising a pharmaceutical agent as taught by Tanner et al. in a capsule as taught .

Claims 6, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 2006/0157075) in view of Tanner et al. (U.S. Patent No. 6,217,902) as applied to claims 5 and 7 above, and further in view of Enriquez et al., J. Nanomed. Nanotechnol. 2014, 5:3.
Teachings of Gauthier and Tanner et al. are discussed above.
Neither reference teaches microbeads made from gelatin (current claim 6), acetaminophen (current claims 9) or ibuprofen (current claim 8).  
Enriquez et al. provides an evaluation of oral extended-release capsules containing biodegradable microspheres.  See Title.   To this end, Enriquez et al. teaches that “[m]icrospheres are particles often composed of an outer polymeric matrix layer of either synthetic or natural components, such as albumin, gelatin or poly-lactic-co-glycolic acid.”  Page 1, col. 2.  Enriquez et al. also teaches that acetaminophen and ibuprofen were incorporated as model drugs. 
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Gauthier, Tanner et al. and Enriquez et al. to arrive at the instant claims.  In this instance, the rationale to combine the references would be a matter of combining prior art elements according to known methods to yield predictable results.   That is, it would be in the purview of one of ordinary skill in the art to incorporate the microbeads comprising a pharmaceutical agent as taught by Tanner et al. in a See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618